1

2
                                                                               JS-6
3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10

11   TUAN ANH NGUYEN,                          )   Case No. ED CV 17-1760 FMO (PLAx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   HAMNER EXPRESS WASH,                      )
                                               )
15                      Defendant.             )
                                               )
16                                             )
17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
18   Dated this 25th day of March, 2019.
19
                                                                       /s/
20                                                             Fernando M. Olguin
                                                          United States District Judge
21

22

23

24

25

26

27

28
